 



UDI Promoters Confidential
Exhibit 10.02
CONFIDENTIAL TREATMENT REQUESTED
UNIFIED DISPLAY INTERFACE
SPECIFICATION PROMOTERS AGREEMENT
This UDI Specification Promoters Agreement (“Agreement”) is entered as of
April 26, 2005 (“Effective Date”) by and among Intel Corporation, Silicon Image,
Inc., and National Semiconductor Corporation, (collectively referred to herein
as the “Promoters”). The parties hereto hereby agree as follows.
Background

A.   The Promoters wish to develop a specification to define and promote the
wide industry adoption of a new display interconnect specification for use in
PC’s, digital monitors (e.g. LCD displays) and embedded notebook displays, which
provides interoperability with HDMI TV Displays.   B.   The Promoters wish to
encourage broad industry adoption of the specification and wish to make
available licenses for it on reasonable and non-discriminatory terms.

Agreement

1.   Definitions

1.1 “Adopter” means any entity that has executed a copy of the Adopters
Agreement in the form attached hereto as Attachment A (“Adopters Agreement”) and
delivered it to the Secretary.
1.2 “Adoption Meeting” shall mean a meeting of Promoters at which the Final
Specification shall be voted upon and approved by a Passing Vote of the
Promoters.
1.3 “Affiliate” means any entity now or hereafter that is directly or indirectly
controlled by, under common control with or that controls the subject party. For
purposes of this definition control means direct or indirect ownership of or the
right to exercise (a) more than fifty percent (50%) of the outstanding shares or
securities entitled to vote for the election of directors or similar managing
authority of the subject entity; or (b) more than fifty percent (50%) of the
ownership interest representing the right to make the decisions for the subject
entity; provided, however, that in each case such entity shall be deemed to be
an Affiliate only so long as such ownership or control exists and is more than
fifty percent (50%).
1.4 “Compliant Portion” means those portions of a product (hardware, software or
combinations thereof) that implement and are compliant with the Final
Specification (as applicable to such portions); provided, and only to the extent
that, such portions are within the bounds of the Scope.

 



--------------------------------------------------------------------------------



 



1.5 “Confidential Information” means solely the Draft Specification(s).
Notwithstanding the foregoing, Confidential Information shall not include any
information that is (a) rightfully in the public domain other than by a breach
of a duty to the disclosing party; (b) rightfully received from a third party
without any obligation of confidentiality; (c) rightfully known to the receiving
party without any limitation on use or disclosure prior to its receipt from the
disclosing party; (d) independently developed by employees of the receiving
party without reference or access to any Confidential Information; or
(e) generally made available to third parties by the disclosing party without
restriction on disclosure. For purposes of this section, a Promoter that
transmits Confidential Information to any of the other Promoters shall be
considered a “disclosing party” and any Promoter that receives Confidential
Information from a disclosing party shall be considered a “receiving party.”
1.6 “Contributor” means a party that has, subject to the terms set forth in this
Agreement, entered into a Contribution Agreement in the form attached hereto as
Attachment B (“Contribution Agreement”).
1.7 “Submission” means a submission by a Promoter proposing an addition to or
modification of an existing Draft Specification or a new specification or
portion thereof , or a submission proposing changes or modifications to any
reference design or ancillary documents required by the Final Specification,
provided that the submission is either (i) submitted in writing (electronically
or otherwise) with language identifying it as a submission of that party, or
(ii) stated orally, memorialized with specificity in the written minutes of a
meeting, and attributed in the meeting minutes to the submitting Promoter,
provided that the minutes are promptly provided to the individual representing
the submitting Promoter, unless the submitting Promoter withdraws its submission
in writing as soon as practicable and in any event, no later than thirty(30)
days of receipt of such written minutes. A Promoter failing to provide such
notice shall be conclusively deemed to have made a Submission as memorialized in
the minutes.
1.8 “Draft Specification” means any written information provided by a Promoter
or Contributor to any other Promoter or the Secretary for the purpose of
creating, commenting on, revising, updating, modifying, or adding to any
document that is to be considered for inclusion in the Final Specification by
the Promoters.
1.9 “DVI” means the Digital Visual Interface specification.
1.10 “Final Specification” means the version and contents of the Draft
Specification as adopted by the Promoters in accordance with the procedures in
Section 6 and as updated from time to time as set forth in Sections 6 and 8;
provided that the Final Specification shall not include (i) any implementation
examples unless such implementation examples are expressly identified as being
“licensed” under the patent license in Section 7 herein, and (ii) any feature,
specification, protocol, interface, item or other element that is labeled or
otherwise identified as “not licensed”.
1.11 “Final Draft” means that version of the Draft Specification that the
Promoters have identified as ready for Final review.
1.12 “HDMI” means the High Definition Multimedia Interface specification.
1.13 “HDCP” means the High Bandwidth Digital Content Protection specification.

2



--------------------------------------------------------------------------------



 



1.14 “Necessary Claims” for each party to this Agreement means claims of a
patent or patent application, to the extent patents issue on such application,
that

(a)   now or at any future time during the term of this Agreement, are owned,
controlled or licensable by such party or any of its Affiliates throughout the
world; and   (b)   are necessarily infringed by implementing those portions of
the Final Specification that are within the bounds of the Scope, provided that a
claim is necessarily infringed only when it is not possible to avoid infringing
such claim because there is no commercially reasonable non-infringing
alternative for implementing such portions of the Final Specification within the
bounds of the Scope.       Notwithstanding the foregoing sentence, Necessary
Claims do not include any claims   (c)   other than those set forth above even
if contained in the same patent or patent application as Necessary Claims; or  
(d)   that read solely on any implementations of any portion of the Final
Specification that are not within the bounds of the Scope; or   (e)   that, if
licensed, would require a payment of royalties by the licensor to third parties
who are not Affiliates, unless the licensee agrees in writing to indemnify the
licensor against all royalty costs and expenses arising from such license.

1.15 “Scope” means those electrical signaling characteristics, register models,
electrical and mechanical characteristics, interfaces (including, without
limitation, the TMDS interface and PIL), physical dimensions and
characteristics, application program interfaces, behavioral rules, TMDS
algorithms, signals, signal sets, video protocols, signaling and coding
protocols, bus protocols, and data structures disclosed with particularity in
the Final Specification where the primary purpose of such disclosure is to
enable products to interoperate, interconnect, and communicate, as defined
within the Final Specification. “Scope” also means those portions of the
implementation examples related to the TMDS interface indicated as being
“licensed” in the Final Specification, including, without limitation,

(a)   the development of a video application or device used within the source,
sink, switching device, or video processing device (i.e., a silicon IHV would be
able to develop a TCON using UDI);   (b)   a wide range of display
implementations;   (c)   UDI to HDMI interoperability; and   (d)   the visual
interface to CE devices. Audio will not be included in the 1.0 version of the
Specification, but audio is not precluded from a post-1.0 revision of the
Specification.

Notwithstanding the foregoing, the Scope shall not include

(a)   any technology that is (i) not actually contained within a product or
portion thereof that complies with the Final Specification even if such
technology is useful or necessary to develop, design, debug, manufacture, sell
or use such product or portion thereof, (ii) any implementation examples unless
such implementation examples are expressly identified in the Final Specification
as being “licensed” under the patent license in Section 7, or

3



--------------------------------------------------------------------------------



 



(b)   technologies not disclosed with particularity in the Final Specification
(examples of such technologies include without limitation semiconductor
manufacturing technology, compiler technology, power reduction technology,
content protection technologies, including without limitation, HDCP, HDMI, DVI
(but shall include those Necessary Claims that are common to both UDI and DVI),
object oriented technology, basic operating system technology); non-interface
portions of the transmitter or receiver that are not defined with particularity
as licensed implementation examples in the Final Specification, or other
published specifications developed elsewhere but referred to in the body of the
Final Specification, even if required for compliance with the Final
Specification; or   (c)   any portion of any product or any combination of
products (or portions of products) the purpose or function of which is not
required for compliance with, or specified as a compliant implementation in, the
Final Specification,

1.16 “PIL” means panel interface logic that is used to condition data for
presentation to a display device.
1.17 “Passing Vote” means that vote of Promoters needed to pass a measure put to
vote. It shall be a unanimous vote if the number of Promoters, during the time a
matter is put to vote, numbers two (2) or three (3). It shall be any vote that
results in no more than one dissenting voter, if the number of Promoters, during
the time a matter is put to vote, numbers more than three (3).
1.18 “Secretary” means the party that is elected by Passing Vote to undertake
certain ministerial duties, all as set forth in Section 4.
1.19 “TMDS” means Transition Minimized Differential Signaling, a protocol and
encoding algorithm owned by Silicon Image used in the PC and Consumer
Electronics segments.
1.20 “Trademarks” shall have the meaning assigned in Section 11.1.

2.   Compliance With Antitrust Laws

     The Promoters are committed to fostering competition in the development of
products and/or services based on the activities undertaken pursuant to this
Agreement. The Promoters understand that in certain lines of business they are
or may be direct competitors and that it is imperative that they and their
representatives act in a manner that does not violate any applicable antitrust
law or regulation. Without limiting the foregoing, the Promoters acknowledge
that as part of their activities under this Agreement they will not undertake to
enter into any agreement or hold discussions or make communications directed at
entering into any agreement regarding costs, product prices, quantity or quality
of production levels, methods or channels of distribution, division of markets,
allocation of customers exclusion of competitors or any other topic that would
be a violation of the applicable antitrust laws and regulations. Accordingly,
each Promoter is responsible for counseling its representatives who participate
in any activities under this Agreement on the importance of limiting the scope
of their communications to the topics that relate to the legal purposes of this
Agreement, whether or not such communications take place during formal meetings,
informal gatherings, or otherwise.

4



--------------------------------------------------------------------------------



 



3.   Specification Development

3.1 The Promoters agree that the purpose of entering into this Agreement is to
establish a Final Specification for a Unified Display Interface that can be
adopted generally by Adopters in order to enhance the demand for products that
comply with the Final Specification. Notwithstanding the foregoing, each
Promoter shall be free to use any efforts or no efforts in the course of working
to develop materials related to the Draft Specification or the Final
Specification.
3.2 Each Promoter agrees that if such Promoter makes any contribution to an
externally licensed specification in the display interface segment, that
includes necessary patent claims offered under license by Promoter as part of
such external specification licensing effort, then Promoter agrees it shall
offer Promoters, Contributors and Adopters of the Final Specification licensing
terms that are no more restrictive, and royalty rates (if any) that are no
higher for those necessary patent claims which are also Necessary Claims.

4.   The Secretary and its Duties

4.1 Selection of the Secretary. The Promoters shall elect a Promoter by Passing
Vote as the secretary for the carrying out the responsibilities set forth in
this Agreement with respect to the development and administration of the Draft
Specification, Interim Specification and the Final Specification.
4.2 Editing and Record Keeping Duties. The Secretary shall be responsible for
coordinating the drafting and modification of Draft Specifications, the
documentation of the Final Specification, keeping a list of all Adopters and
Contributors, keeping copies of all Adopters Agreements and Contribution
Agreements, and preparing and distributing for review the Interim Specification.
The Secretary shall make such lists and agreements available to the Promoters at
any time upon request. The Secretary shall keep the minutes of the Promoter
meetings and the Adoption Meeting(s). The Secretary shall be responsible for
distributing to the Promoters the notice of Adoption Meeting(s).
4.3 Replacement of Secretary. Should the Secretary desire to cease acting as the
Secretary, or wishes to withdraw from this Agreement, it shall so notify all the
Promoters immediately. The Promoters shall elect by Passing Vote another
Promoter as the new Secretary within fifteen (15) days of the transmission of
such notice. The Promoters may also replace the Secretary at any time by a
Passing Vote for such replacement. The outgoing Secretary shall provide the new
Secretary with its files of Adopters and their agreements with the Promoters.

5.   INTERIM SPECIFICATION REVIEW AND WITHDRAWAL

(a)   Interim Specifications. At such time as development of the Draft
Specification reaches a point where the Promoters have a working draft
reflecting a Revision 0.8 readiness (“Interim Specification”), and subject to a
reasonable determination by the Secretary that the Minimum Requirements are
reflected in the Interim Specification, the Secretary will call a vote of
Promoters and upon Passing Vote, the Secretary shall prepare and distribute to
all Promoters the Interim Specification for review.   (b)   Review. For a period
of thirty (30) days from the date that the Secretary sends the Interim
Specification to the Promoters, the Promoters, on behalf of themselves and their

5



--------------------------------------------------------------------------------



 



    Affiliates, may review the Interim Specification for any Necessary Claims
that may be implicated by the Interim Specification and for confirmation that
the Interim Specification reflects the Minimum Requirements. While there is no
requirement for a Promoter to review its patent portfolio for Necessary Claims,
Promoters are put on notice that unless they withdraw from the Promoters in
accordance with the provisions of this Section 5, below, before the end of this
thirty (30) day period, the Promoter is committing to the licensing provisions
of Section 7 below with regard to Necessary Claims implicated by the Interim
Specification, if and when those Necessary Claims implicated by the Interim
Specification are adopted in the Final Specification by the Promoters.   (c)  
Withdrawal. Without limiting a Promoters absolute right to withdraw pursuant to
Section 15, a Promoter may withdraw from the Promoters pursuant to this
subsection without granting a license to its Necessary Claims, if that Promoter
determines during the thirty (30) day Interim Review Period, that (i) the
Interim Specification does not reflect the Minimum Requirements, or (ii) the
Interim Specification implicates Necessary Claims which that Promoter is
unwilling to license to the other Promoters pursuant to Section 7, below. A
Promoter wishing to exercise the right to withdraw under this provision must
deliver notice of withdrawal not later than the end of the review period
referenced in Section 5 (b), above. Said notice of withdrawal pursuant to this
provision shall include written identification of any Necessary Claims of the
withdrawing Promoter that that withdrawing Promoter does not wish to license
hereunder.   (d)   New Promoters. If, during the review period stated in
Section 5(b), above, the existing Promoters invite a prospective Promoter to
join this effort and the prospective Promoter seeks to join, then subject to the
execution of such nondisclosure agreements as the Promoters may determine
necessary, such prospective Promoter shall be permitted not less than thirty
(30) days to review the Interim Specification for any and all Necessary Claims
and to agree in separate affirmative writing to be committed to the licensing
provisions of Section 7 below, as to such Interim Specification if it is adopted
by the Promoters. Failure to provide such written affirmation shall result in
the existing Promoters’ withdrawal of the invitation to the prospective
Promoter.

6.   FINAL SPECIFICATION NOTICE, REVIEW AND PROMOTER WITHDRAWAL

6.1

(a)   Notice. When, by a Passing Vote, the Promoters agree that a particular
version of the Draft Specification is suitable for consideration for adoption as
the Final Specification, the Promoters shall so notify the Secretary and the
Secretary shall provide the Promoters with not less than thirty (30) days’ prior
notice of the Adoption Meeting whereby the Promoters will vote upon adoption of
a new or revised Final Specification. Such notice shall include a complete draft
of the Final Draft as approved by the Secretary and state the effective date
when the Final Draft shall become the Final Specification, and all Necessary
Claims therein, shall be subject to the licensing provisions of Section 7 below.
  (b)   Review. Upon receipt of the notice and Specification, the Promoter, on
behalf of itself and its Affiliates, may review the same for any Necessary
Claims that may be implicated by the Specification. While there is no
requirement for a Promoter to review its patent portfolio for Necessary Claims,
Promoters are put on notice that unless they withdraw from the Promoters
organization in accordance with the provisions of this Section 6 and

6



--------------------------------------------------------------------------------



 



    Section 15, before the end of the period referenced in Section 6.1 (c),
below, the Promoter is committing to the licensing provisions of Sections 7.  
(c)   Withdrawal. Without limiting a Promoter’s absolute right to withdraw
pursuant to Section 15, a Promoter may withdraw from the Promoters pursuant to
this subsection, if that Promoter determines that the Specification implicates
Necessary Claims which that Promoter is unwilling to license to the other
Promoters pursuant to Section 7, below; provided however, that the Promoter has
not already committed to license such Necessary Claims pursuant to Section 7. A
Promoter wishing to exercise the right to withdraw under this provision, must
deliver notice of withdrawal not later than fifteen (15) calendar days prior to
the effective date of the Specification stated in the notice provided pursuant
to Section 6.1 (a), above. Said notice of withdrawal pursuant to this provision
shall include written identification of any Necessary Claims of the withdrawing
Promoter that that withdrawing Promoter does not wish to license hereunder.  
(d)   New Promoters. If, during the review period stated in Section 6.1 (b),
above, the existing Promoters invite a prospective Promoter to join this effort
and the prospective Promoter seeks to join, then subject to the execution of
such nondisclosure agreements as the Promoters may determine necessary, such
prospective Promoter shall be permitted not less than thirty (30) days to review
the Final Specification then for any and all Necessary Claims and to agree in
separate affirmative writing to be committed to the licensing provisions of
Section 7 below, as to such Final Specification if it is adopted by the
Promoters. Failure to provide such written affirmation shall result in the
existing Promoters’ withdrawal of the invitation to the prospective Promoter.

6.2 Changes to Final Draft. After the Secretary sends the Final Draft and
Adoption Meeting notice, but prior to adoption of the Final Draft, and subject
to the agreement of a Passing Vote of Promoters and notice to the Secretary, the
Promoters may modify, remove from or add to the contents of the Final Draft.
Upon any such change to the Final Draft, the Secretary shall follow the
procedures set forth in Section 6 with regards to the revised Final Draft, i.e.,
the Secretary shall send out the revised Final Draft and Adoption Meeting notice
and shall reschedule the Adoption Meeting accordingly. Similarly, if a Promoter
withdraws under Sections 6 and 15 during the period after the Secretary sends
out the Final Draft and Adoption Meeting notice, but prior to the Adoption
Meeting, the Secretary shall reschedule the Adoption Meeting at the request of
any remaining Promoter.
6.3 Voting Process. The Final Specification shall be deemed adopted when
approved at an Adoption Meeting by a Passing Vote of the Promoters; provided
that if a Promoter thereafter withdraws under Section 6.1 (c) the remaining
Promoters (i) shall have the right to reconsider the Final Specification in
light of such withdrawal, and (ii) the Final Specification shall not be deemed
adopted unless the remaining Promoters ratify the adoption by Passing Vote
(x) at a meeting called by the Secretary for that purpose at the convenience and
agreement of the remaining Promoters, or (y) at the request of any remaining
Promoter, re-initiating and following the adoption procedures set forth in this
Section 6, or (z) such other procedure that the Promoters may unanimously agree
upon in writing.
6.4 Continued Work. Subject to Section 15, the Promoters shall be free to
continue work under this Agreement and to schedule future Adoption Meetings
pursuant to this Section 6 in the event that an Adoption Meeting vote results in
rejection of the Final Draft as the Final Specification.

7



--------------------------------------------------------------------------------



 



6.5 Notice of Adoption of Final Specification. Within one (1) week following
earliest of (i) the date of adoption of a Final Draft as the Final Specification
and (ii) the last date on which a Promoter has the right to withdraw under this
Section 6, the Secretary shall send written notice of such adoption, including a
copy of such Final Specification, to all Promoters and Contributors.
6.6 Minimum Requirements of Interim and Final Specification. As a consideration
to some or all of the Promoters’ participation in the UDI specification
development and entering into this Agreement the Promoters herein agree that the
minimum set of requirements as set forth in Attachment C (“Minimum
Requirements”), be included in both the Interim Specification, and the Final
Specification for Specification versions 1.0 and 2.0 (subsequent revisions of
the Specification following 2.0 shall be determined by the Promoters and shall
not be subject to the Minimum Requirements). The Final Specification must
include the Minimum Requirements as set forth in Attachment C before the
Secretary is authorized to call a vote on Interim or Final Specification.
6.7 Prior to Interim review, the Promoters herein agree to use commercially
reasonable efforts to consider use of same or similar logical protocols for all
UDI devices for the negotiation, optimization and configuration of source and
sink operational modes without the need for end-user intervention.

7.   Licenses

7.1   Limited Patent License.

(a)   General Patent Licensing Obligation. When the Promoters adopt and approve
for release a Final Specification after providing notice as set forth in
Section 6, above, upon request by a Promoter or an Adopter directed to a
Promoter, the Promoter receiving such request will grant to the requesting
Promoter or Adopter (and those subsidiaries of such requesting entity who are or
agree to be bound to this Agreement or the Adopters Agreement, as applicable)
(collectively “Licensee”) a nonexclusive, non-sublicensable, worldwide patent
license under its Necessary Claims solely to make, have made, use, import, and
directly and indirectly sell and offer to sell, and otherwise distribute and
dispose of Compliant Portions; provided that such license need not extend to any
part or function of a product in which a Compliant Portion is incorporated but
that is not itself part of the Compliant Portion. Such license shall be granted
on reasonable and non-discriminatory terms, provided that such license grant may
be conditioned upon Licensee’s grant of a reciprocal license.   (b)   Some
Promoters may desire to offer to Promoters and Adopters a license to their
Necessary Claims at a royalty rate equal to zero in addition to their commitment
to license under reasonable and nondiscriminatory terms. Such zero-royalty rate
offer to license may be conditioned upon, among other things, Licensee’s grant
of a reciprocal license with a corresponding royalty rate equaling zero and such
condition shall be deemed within the meaning of “reasonable and
nondiscriminatory terms” as provided in subparagraph (a) above.

(i) Silicon Image will offer such a zero-royalty rate license for its TMDS and
PIL Necessary Claims to Promoters and Adopters contingent upon and subject in
all cases to the terms and conditions of Sections 6.6 (Minimum Requirements of
Interim and Final Specification.), 7 (Licenses) and 15 (Withdrawal) (and by
their reference herein no attempt is made to modify those sections or the
Parties’ rights

8



--------------------------------------------------------------------------------



 



under this Agreement), and the obligation of licensees to grant a reciprocal
license with a corresponding royalty rate equaling zero..

(c)   Optional Patent License Termination Conditions. At its sole discretion, a
Promoter may include in any patent license it grants pursuant to Section 7 a
provision that provides in the event a Licensee first sues the Promoter for
patent infringement on account of the manufacture, use, sale, offer for sale,
importation or other disposition or promotion of the Promoter’s fully compliant
implementation of the Specification, then the Promoter may terminate all license
grants and any other rights provided under their license to such entity and such
entity’s Affiliates.   (d)   Any transfer by a Promoter or its Affiliates to a
third party of a patent having Necessary Claims shall be subject to: (i) the
terms and conditions of this Agreement, and (ii) the agreement to grant licenses
to Adopters and their Affiliates pursuant to the Adopters Agreement.

7.2 Copyright License for Draft Specifications. Subject to Section 13.5(b), each
Promoter hereby grants and will grant to each of the other Promoters a license
under its copyrights to reproduce, distribute, display, perform, and create
derivative works of any Draft Specification or derivative work thereof.

8.   Modifications to the Final Specification

8.1 Error Corrections and Minor Modifications. Subject to agreement by a Passing
Vote of the Promoters, the Promoters may at any time update the Final
Specification for the sole purpose of making error corrections and/or minor
modifications that do not materially alter or augment the functionality,
capabilities or capacities of products or portions thereof that qualify as
Compliant Portions (such updates being “Minor Updates”). Minor Updates to the
Final Specification approved by a Passing Vote of the Promoters shall be
published subject to the terms of Section 13.5.
8.2 Subject to agreement by a Passing Vote of the Promoters, the Promoters may
reengage to define a single major revision (i.e., Revision 2.0) to the Final
Specification and agree to conduct such definition effort under the terms of
this Agreement (including section 5), including without limitation, the right of
any Promoter to withdraw as provided for under Section 15.
8.3 No Modification. Subject to and except as set forth in Section 8.1 and 8.2,
once the Final Specification has been adopted, any updates or alterations to the
Final Specification shall be treated as a proposal to develop a new
specification, and shall be subject to a separate, written promoters agreement.
Each Promoter may, in its sole discretion, choose to enter into, or not to enter
into, such separate promoters agreement, subject to the terms and conditions
thereof, provided that any such choice shall have no effect on any rights or
obligations hereunder. No license or other obligations, express or implied,
shall apply to or be deemed to be granted by any Promoter under this Agreement
with respect to any such updated or altered Final Specification or with respect
to any proposal to develop a new specification.

9.   Compliance Specification and Testing Procedure

9.1 Compliance Test Specification. In order to foster interoperability among
products from multiple Adopters or Promoters, the Promoters shall jointly
develop a compliance test specification (the “Compliance Test Specification”),
as may be updated from time to time by the

9



--------------------------------------------------------------------------------



 



Promoters. The Compliance Test Specification shall represent the minimum
compliance testing required for products incorporating Compliant Portions. Each
Adopter shall solely be responsible for ensuring that its products that
incorporate Compliant Portions comply with the Final Specification, function
correctly, and interoperate with other products. The Promoters must approve, by
Passing Vote, the Compliance Test Specification and any updates thereto. The
Promoters shall use good faith efforts to finalize the first Compliance Test
Specification within ninety (90) days of their voting to adopt the Final
Specification.
9.2 Testing Requirement. Prior to an Adopter’s use of any Trademarks and prior
to the mass producing or distributing (either directly or through a
manufacturing contractor or agent) of a product incorporating a Compliant
Portion each of such Adopters shall reasonably test a representative sample of
such product to establish compliance with the Specification. At a minimum, this
testing shall include successfully performing all testing required in the
Compliance Test Specification. The Promoters may establish an authorized test
center by passing vote and such authorized test center may develop terms and
conditions of testing to enable Adopters to pass the testing requirements. Each
Adopter shall be responsible for its expenses associated with such compliance
testing .

10.   Administration and Ownership of the Specification

10.1 Copyright Ownership. Effective as of the adoption of the Final
Specification, each Promoter hereby conveys to each other Promoter a
non-exclusive, undivided, and equal ownership in the copyrights in the Final
Specification. Each Promoter may exercise any and all rights of copyright
ownership and sublicense such rights in the Final Specification as if such
rights were solely owned by such Promoter, without seeking permission of the
other Promoters and without any duty to account. If a Promoter wishes to
register its copyright in the Final Specification, it may do so in the name of
all the Promoters at its own expense, and the other Promoters shall cooperate
with such Promoter to the extent reasonably required to file the application for
such registration. Subject to the licenses granted herein, nothing in this
Agreement shall alter any copyright ownership that each Promoter has or may have
in the future on any material other than the Final Specification.
10.2 Copyright Notices. Any publication of the Final Specification shall contain
an appropriate copyright notice in the names of the Promoters. Public references
to the Final Specification shall attribute authorship to the Promoters.
10.3 Copyright Infringement Actions. Any Promoter may propose a copyright
enforcement action against a purported infringer of the Final Specification, and
the other Promoters shall have the right to participate at their own expense and
at their own discretion. On request of any Promoter considering suit against a
third party, the other Promoters shall provide their best information as to
whether an identified potential defendant is licensed.
10.4 Administration Organization. The Promoters agree that they will form a new
licensing and administration body for the purpose of promoting the Final
Specification. This administration organization will offer the Final
Specification to adopters under the Adopters License, administer the compliance
testing program as defined by the Promoters, and take such actions as the
Promoters determine is necessary to promote the Specification and shall not be
empowered to modify the Specification, licensing framework, or compliance
requirements without express authority of the Promoters. Promoters will mutually
agree on appropriate Adopters’ fees and any additional tiers of members’ fees to
fund the new Administration Organization.

10



--------------------------------------------------------------------------------



 



11.   Trademarks

11.1 Selection. The Promoters hereby agree not to assert against any Promoter
any trademark, trade name or similar rights they may have now or hereafter in
the names “_UDI___”, “Unified Display Interface___”, or “Uniform Display
Interface”(collectively “Trademarks”) when used to identify or refer to the
Final Specification and products containing Compliant Portions. If the Promoters
agree to create or assert trademark or trade name rights in such name or a
related logo or another name or logo to be used in conjunction with the Final
Specification, they agree to use commercially reasonable efforts to agree on the
nature of ownership, licensing and registration of such name or logo prior to
adoption. By unanimous agreement, the Promoters may agree in the future to
create, use and seek appropriate protection for additional trademarks, trade
names, logos, trade dress, and the like (all such trademarks and the like also
being “Trademarks”) for identifying or referring to the Final Specification and
products containing Compliant Portions. Such unanimous agreement shall also
include provisions for protection of and rights to assert such trademarks.
11.2 Obligation to Use Trademarks. No Promoter or Adopter shall be obligated to
use any of the Trademarks on any product, advertising, or on any other material
in any manner.
11.3 Use of the Trademarks. Each Promoter hereby agrees that, to the extent it
uses the Trademarks, it shall only use the Trademarks to label and promote
products in which all included features and functions reasonably capable of
being implemented as Compliant Portions have been so implemented. No Promoter
shall use or adopt any trademarks for any product, service or specification
likely to cause confusion with any Trademarks adopted by the Promoters in
connection with the Final Specification, unless agreed in writing by all
Promoters.

12.   Adding Promoters, Contributors and Adopters

12.1 Adding Promoters. At any time prior to the adoption of the Final
Specification, by unanimous agreement of the Promoters, additional parties may
be added to this agreement.
12.2 Solicitation of Inputs from Third Party Contributors. Subject to Passing
Vote of the Promoters, any Promoter may solicit suggestions for incorporation in
the Final Specification from a third party Contributor, provided that disclosure
of the Draft Specification and solicitation of comments is done after (a) proper
execution of and pursuant to the terms of a Contribution Agreement that has been
executed by such third party and two (2) Promoters, and (b) the receipt of such
properly executed agreement by the Secretary.
12.3 Enrolling Adopters. After adoption of the Final Specification, any third
party may become an Adopter by executing the Adopters Agreement and transmitting
an original copy of the executed Adopters Agreement to the Administration
Organization. After adoption of the Final Specification, upon request of a third
party, the Secretary shall furnish a signature ready copy of the Adopters
Agreement to the requesting third party.
12.4 Enforcement of Contribution and Adopters Agreements. Each Promoter shall
promptly notify each other Promoter of any violation of any Contribution
Agreement or Adopters Agreement. Each Promoter shall have the right to enforce
compliance with the terms of such agreement upon notice to the other Promoters.
Upon receipt of such notice, any Promoter may, at its option, bring suit against
a Contributor or an Adopter to enforce such agreement. The other Promoters shall
provide reasonable assistance in the prosecution of such suit, including without
limitation allowing, upon request, their names to be added to such suit if
required by the law of

11



--------------------------------------------------------------------------------



 



the forum in which such action is brought. Each party shall bear its own costs
in any such enforcement action.

13.   Confidentiality

13.1 Confidentiality. Each party agrees that it will maintain all Confidential
Information in confidence with at least the same degree of care that it uses to
protect its own proprietary material and in no event with less than reasonable
care. Each party agrees that it will not, nor will it assist or allow any third
party to disclose any Confidential Information received from a disclosing party
except as specifically allowed hereunder (a) to communicate with other
Promoters; and (b) to communicate with Contributors pursuant to Section 12.2.
Each party shall mark any copies of Confidential Information it makes
“confidential” or with a similar legend. Unless the parties agree otherwise,
this obligation of confidentiality will expire three (3) years after the date of
disclosure of Confidential Information. Notwithstanding anything to the contrary
contained herein, the parties agree that only the Draft Specification(s), the
terms of this Agreement, and no other information of any kind shall be deemed
Confidential Information under this Agreement. And nothing in this Agreement
shall preclude a party from independent development of a specification or
technology that is an alternative to the Final Specification without use of the
Confidential Information or from the use or sale of any such specification or
technology independently developed by any other person.
13.2 Residuals. Notwithstanding anything herein to the contrary, any party may
use Residuals for any purpose, including without limitation use in development,
manufacture, promotion, sale and maintenance of its products and services;
provided that this right to Residuals does not represent a license under any
patents, or copyrights of the disclosing party. The term “Residuals” means any
information retained in the unaided memories of the receiving party’s employees
who have had access to the disclosing party’s Confidential Information pursuant
to the terms of this Agreement. An employee’s memory is unaided if the employee
has not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it.
13.3 Confidentiality of Terms. The parties hereto shall keep the terms of this
Agreement confidential and shall not now or hereafter divulge these terms to any
third party except: (a) with the prior written consent of the other parties;
(b) as otherwise may be required by law or legal process (including but not
limited to filings that may be required by the securities laws of the United
States or other jurisdictions), including to legal and financial advisors in
their capacity of advising a party in such matters; (c) during the course of
litigation, so long as the disclosure of such terms and conditions are
restricted in the same manner as is the confidential information of other
litigating parties; or (d) in confidence to its legal counsel, accountants,
banks and financing sources and their advisors solely in connection with
complying with financial transactions; provided that, in (b) through (d) above,
(i) the disclosing party shall use all reasonable legitimate and legal means
available to minimize the disclosure to third parties, including without
limitation seeking a confidential treatment request or protective order whenever
appropriate or available; and (ii) the disclosing party shall provide the other
parties with at least 10 days prior written notice of such disclosure.
13.4 Press Releases. Subject to the terms and conditions of this Section 13, no
Promoter may make a press release or other public announcement regarding its
activities as a Promoter and the identities of any of the other Promoters
without unanimous consent of the other Promoters.
13.5 Publication.

12



--------------------------------------------------------------------------------



 



(a)   The Promoters will use reasonable efforts to ensure that the Final
Specification will be published timely following adoption, and will not be
subject to trade secret or confidential treatment. The Promoters agree that any
publication of the Final Specification shall include, in addition to the notices
required by Section 10.1, appropriate disclaimers reasonably to prevent any
third party from claiming that any rights are granted by implication or estoppel
because of such publication.   (b)   Upon agreement (as evidenced by a Passing
Vote) of the Promoters, any Promoter may publish or distribute all or any
portion of a Draft Specification to a limited set of third parties. Any
publication or disclosure of a Draft Specification or portions thereof pursuant
to this Section 13 shall include all of the notices and disclaimers required for
publication of the Final Specification, as agreed by the Promoters.

14.   Term

14.1 Term. The term of this Agreement shall begin on the Effective Date and
shall continue indefinitely subject to each party’s right to withdraw pursuant
to Section 15, and subject to Section 14.2.
14.2 Termination. If the Promoters have not adopted a Final Specification after
holding three (3) Adoption Meetings pursuant to Section 6, the Promoters may by
a Passing Vote of the Promoters and their written agreement, terminate this
Agreement at any time prior to adoption of a Final Specification. In the event
of such termination, the Secretary shall notify all Promoters and Contributors
of such termination. Following such termination, Sections 1, 7.2, 10.1, 13, 14
and 16 shall survive and remain in effect, but no other portion of this
Agreement shall survive.

15.   Withdrawal   15.1   Conditions for Withdrawal.   (a)   As provided in
Sections 5 and 6, a Promoter may withdraw from this Agreement at any time prior
to adoption of the Final Specification.   (b)   A Promoter that fails to attend
the Adoption Meeting at which the Final Specification is adopted or that votes
against the adopted Final Specification at such meeting may withdraw from this
Agreement no later than thirty (30) calendar days following its receipt of
notice of adoption of the Final Specification.

15.2 Withdrawal Procedure. A Promoter desiring to withdraw may do so by written
notice to the Secretary and all other Promoters, transmitted during any period
in which such withdrawal is permitted. A Promoter wishing to exercise the right
to withdraw under this provision, must deliver notice of withdrawal to the
Secretary not later than thirty (30) calendar days following the date of the
Secretary’s notice of the Interim Specification review or the Final
Specification adoption meeting in Sections 5 and 6. Said notice of withdrawal
pursuant to this provision shall include written identification of any Necessary
Claims of the withdrawing Promoter that the withdrawing Promoter does not wish
to license hereunder. Promoter’s Representative (“Representative” is any
Promoter employee who participates in or attends work group meetings) shall
disclose to the other Promoters, any potential Necessary Claims personally known
to the Representative in that Promoter company’s patents and published patent
applications. In no instance shall a Promoter or Promoter’s representative be
required to make additional disclosures, including without limitation,
unpublished patent applications, nor shall any patent

13



--------------------------------------------------------------------------------



 



search on the part of any Promoter be required. Notice to the Secretary must be
in writing and may be given by email, fax, or other delivery mechanism.

15.2   Effect of Withdrawal. If a Promoter withdraws under this Section 15,  
(a)   this Agreement shall continue in full force and effect for all remaining
Promoters; and   (b)   with respect to the withdrawing Promoter, 10.1, first
sentence of 11.1, Section 1 in its entirety, 13 (excepting Section 13.5), 15,
and 16 shall continue in full force and effect; and   (c)   the withdrawing
Promoter grants to all the Promoters a perpetual, irrevocable, worldwide,
royalty-free, copyright license (including the right to sublicense) to
reproduce, distribute, display, perform, and create derivative works of any
material the withdrawing Promoter has delivered under this Agreement to any
other Promoter in any form, to the extent that such material is included the
Final Specification; and   (d)   the withdrawing Promoter will within ten
(10) days following its withdrawal, destroy all copies of Confidential
Information in its possession and certify to the Secretary such destruction; and
  (e)   Notwithstanding the dissolution of the Promoters or a Promoter’s
withdrawal, or termination of this Agreement, a Promoter’s agreement to grant a
license as provided in Section 7, above, shall remain in full force and effect
for: (i) any Necessary Claim to an Interim Specification adopted before the
effective date of dissolution or before the effective date of a Promoter’s
withdrawal or termination of this Agreement; (ii) any Necessary Claim to a Final
Specification adopted before the effective date of dissolution or before the
effective date of a Promoter’s withdrawal or termination of this Agreement
(iii) any Necessary Claim implicated by an Interim Specification, if such
Necessary Claim is implicated by such later adopted Final Specification, and for
which a Promoter did not identify such Necessary Claim in its notice of
withdrawal (if any) submitted prior to the expiration of the review period set
forth in Section 5 (c) for such Interim Specification; (iv) any Necessary Claim
to a Specification that is provided to the Promoters in accordance with
Section 1.7 and for which a Promoter did not identify such Necessary Claim in
its notice of withdrawal (if any) submitted prior to the expiration of the
review period set forth in Section 5(c) for such Specification, and such
Specification is later adopted; and (vi) any Necessary Claims to a Specification
adopted by the Promoters after the effective date of the Promoter’s withdrawal,
termination of this Agreement that (a) are necessary for the future
Specification to be backwards compatible with the prior Specification, and
(b) are used in a substantially similar manner and to a substantially similar
extent with a substantially similar result as the same Necessary Claims were
used in a prior Specification for which the Promoter is obligated to grant
licenses. In no event is a withdrawn Promoter obligated to license any
additional Necessary Claims under this Section 15. A withdrawn Promoter shall
remain entitled to reciprocity pursuant to Section 7 so long as that withdrawn
Promoter remains obligated to license any Necessary Claims under this
Section 15. This agreement to the survival of reciprocal licensing shall extend
to all Promoters, including Promoters who become Promoters after the effective
date of a departing Promoter’s termination or expiration.   (f)   all other
rights, licenses, obligations, terms and conditions of this Agreement shall
terminate with respect to the withdrawing Promoter.

14



--------------------------------------------------------------------------------



 



16.   General

16.1 No Other Licenses. Except for the rights expressly provided by this
Agreement, under this Agreement, no Promoter grants or receives, by implication,
estoppel, or otherwise, any rights under any patents or other intellectual
property rights.
16.2 No Warranty. All parties acknowledge that all information provided as part
of the Final Specification development process and the Draft Specification
and/or Final Specification itself are all provided “AS IS” WITH NO WARRANTIES
WHATSOEVER, WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, AND THE PARTIES
EXPRESSLY DISCLAIM ANY WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT, FITNESS FOR
ANY PARTICULAR PURPOSE, OR ANY WARRANTY OTHERWISE ARISING OUT OF ANY PROPOSAL,
SPECIFICATION, OR SAMPLE.
16.3 Limitation of Liability. IN NO EVENT WILL PROMOTERS BE LIABLE TO EACH OTHER
OR TO ANY THIRD PARTY FOR THE COST OF PROCURING SUBSTITUTE GOODS OR SERVICES,
LOST PROFITS, LOSS OF USE, LOSS OF DATA OR ANY INCIDENTAL, CONSEQUENTIAL,
INDIRECT, OR SPECIAL DAMAGES, WHETHER UNDER CONTRACT, TORT, WARRANTY OR
OTHERWISE, ARISING IN ANY WAY OUT OF THIS OR ANY OTHER RELATED AGREEMENT,
WHETHER OR NOT SUCH PARTY HAD ADVANCE NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
16.4 Governing Law. This Agreement shall be construed and controlled by the laws
of New York without reference to conflict of laws principles.
16.5 Jurisdiction. The parties agree that all disputes arising in any way out of
this Agreement shall be heard exclusively in, and all parties irrevocably
consent to jurisdiction and venue in, the State and Federal courts of New York.
16.6 Notices. All notices hereunder shall be in writing and sent to each party
at addresses indicated in such party’s signature block at the end of this
Agreement and to the Secretary at such address as the Secretary has furnished
for notice from the parties hereto, or at such addresses as each such party may
later specify by such written notice. For purposes of this Section 16.6, written
notice shall not include notice by electronic mail or by facsimile. Notices
shall be deemed served when received by the addressee or, if delivery is not
accomplished by reason of some fault of the addressee, when tendered for
delivery. Any party may give written notice of a change of address and, after
notice of such change has been received, any notice or request shall thereafter
be given to such party at such changed address.
16.7 Authority to Grant Licenses; No Attempt to Circumvent Agreement. Each party
hereby represents and warrants that it has the power and authority to bind
itself and all of its Affiliates to the obligations contained herein, including
without limitation, the obligation to grant patents licenses as set forth in
this Agreement. Each party further represents and warrants that it has not and
will not transfer patents having Necessary Claims for the purpose of
circumventing the commitment to grant licenses contained in this Agreement. Any
transfer by a Promoter or its Affiliates to a third party of a patent having
Necessary Claims shall be subject to: (i) the terms and conditions of this
Agreement, and (ii) the agreement by the Promoter to grant licenses to other
Promoters and their Affiliates and Adopters and their Affiliates pursuant to
Section 7.1 herein.

15



--------------------------------------------------------------------------------



 



16.8 Not Partners. The Promoters are independent companies and are not partners
or joint venturers with each other. While the Promoters may select an entity to
handle certain administrative tasks for them, no party is authorized to make any
commitment on behalf of all or any of them.
16.9 Complete Agreement; No Waiver. This Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements and
understandings relating hereto. No modifications or additions to or deletions
from this Agreement shall be binding unless accepted in writing by an authorized
representative of all parties, and the waiver of any breach or default will not
constitute a waiver of any other right hereunder or any subsequent breach or
default.
16.10 No Rule of Strict Construction . Regardless of which party may have
drafted this Agreement, no rule of strict construction shall be applied against
any party. If any provision of this Agreement is determined by a court to be
unenforceable, the parties shall deem the provision to be modified to the extent
necessary to allow it to be enforced to the extent permitted by law, or if it
cannot be modified, the provision will be severed and deleted from this
Agreement, and the remainder of the Agreement will continue in effect.
16.11 Compliance with Laws. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of the parties hereto shall be subject to all
laws, present and future, of any government having jurisdiction over the parties
hereto, and to orders, regulations, directions or requests of any such
government.
16.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and to this Agreement were upon the same instrument.
In witness of their agreement, the Promoters have executed this Agreement below:

         
INTEL CORPORATION
      SILICON IMAGE, INC.
 
       
/s/ Eric Mentzer
      /s/ Steve Tirado
 
       
Signature
      Signature
 
       
Eric Mentzer
      Steve Tirado
 
       
Printed Name
      Printed Name
 
       
Vice President and GM, Chipset Group
      CEO
 
       
Title
      Title
 
       
04/28/05
      04/28/05
 
       
Date
      Date

16



--------------------------------------------------------------------------------



 



         
NATIONAL SEMICONDUCTOR CORPORATON
       
 
       
/s/ Donald Macleod
                 
Signature
       
 
       
Donald Macleod
                 
Printed Name
       
 
       
EVP/COO
                 
Title
       
 
       
05/02/05
                 
Date
       

17



--------------------------------------------------------------------------------



 



Attachment A
Adopters Agreement
To be prepared with terms consistent with the licensing framework herein and
released on mutual agreement of the Promoters.

18



--------------------------------------------------------------------------------



 



Attachment B
Contribution Agreement
To be prepared with terms consistent with the licensing framework herein and
released on mutual agreement of the Promoters.

19



--------------------------------------------------------------------------------



 



Attachment C
Minimum Set of Requirements
Rev 022805
[***]
 
*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

20